Sawyer, J.,
{orally.) The plaintiff in this case is one of the parties,-also, embraced in the indictments. He sets out two contracts similar to that set out in Baker's Case, ante, 353, and they do not appear to have been passed upon by the department. One of them is stated to have been approved by Surveyor General Brown, and the other by Surveyor General Hammond, but it does not appear that the department ever determined or passed upon either orreported against them. The allegation is sucli as to make out a good cause of action, and the same order will bé made in this case as in the other,.
The demurrer will be overruled, with leave to answer in 30 days.